UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7164



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLIVE WILLIE BROWN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. James A. Beaty, Jr., Dis-
trict Judge. (CR-97-135, CA-99-434-1)


Submitted:   December 14, 2000         Decided:     December 20, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clive Willie Brown, Appellant Pro Se.    Michael Francis Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clive Willie Brown seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion accepting the recommendation of the magistrate judge and find

no reversible error. Accordingly, we deny the motion for a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. United States v. Brown, Nos. CR-97-135; CA-99-

434-1 (M.D.N.C. June 27, 2000).*     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed” on
June 26, 2000, the district court’s records show that it was
entered on the docket sheet on June 27, 2000. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2